Exhibit 10.5

 
ACCOUNT CONTROL AGREEMENT


ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as April 25, 2005, by and
among Wachovia Bank, National Association, as depository bank (“Depository
Bank”), Portside Growth & Opportunity Fund, a company organized under the laws
of the Cayman Islands (“Secured Party”), in its capacity as agent for the Buyers
(as defined below), and Millennium Cell Inc., a Delaware corporation (the
“Company”).




Statement of Facts


Depository Bank acknowledges that as of the date hereof, it maintains in the
name of the Company a certain deposit account (Account Name: __________________
and No.#_________) (collectively with all monies on deposit in such deposit
account and all certificates and instruments, if any, representing or evidencing
such deposit account, the “Account”). Except as otherwise set forth herein, such
deposit account is governed by the terms and conditions of the Deposit Agreement
and Disclosures for Non-Personal Accounts or other comparable deposit account
agreement published by Depository Bank from time to time (the “Deposit
Agreement”).


In connection with the Securities Purchase Agreement, dated as of April 20, 2005
(the “Securities Purchase Agreement”), by and among the Company and the Buyers,
the Buyers have purchased 10,000 shares (the “Preferred Shares”) of the
Company’s Series C Convertible Preferred Stock, par value $.001 per share. The
Buyers shall be entitled to receive dividends (the “Dividends”) on such
Preferred Shares in accordance with the terms set forth in the Certificate of
Designations, Preferences and Rights of Series C Convertible Preferred Stock
(the “Certificate of Designations”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the
Certificate of Designations.


To secure the payment of Dividends under the Certificate of Designations and
certain other obligations of the Company under the Certificate of Designations,
the Company hereby informs Depository Bank that it has granted to the Buyers a
security interest in the Account pursuant to the Security Agreement with the
Secured Party, dated the date hereof (the "Security Agreement"). The parties
desire to enter into this Agreement in order to set forth their relative rights
and duties with respect to the Account.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:



--------------------------------------------------------------------------------


1. Account Funds. The Company hereby represents and warrants to Secured Party
that the Company has deposited into the Account cash in the amount of
$1,900,000. In connection with the payment of Dividends in cash on any Dividend
Date pursuant to and in accordance with the Certificate of Designations, the
Company shall deliver to Depository Bank written instructions not later than
five business days prior to each Dividend Payment Date, with a copy of such
notice to Secured Party, directing the release to the holders of the Preferred
Shares on such Dividend Payment Date from the Account of an amount in cash equal
to the value of the Dividends paid in cash to the holders of the Preferred
Shares with respect to such Dividend Date. Such notice shall contain payment
amounts and wire instructions for each holder of the Preferred Shares as of such
Dividend Payment Date. In connection with the payment of Dividends in capital
stock of the Company on any Dividend Date or the conversion of Preferred Shares
prior to such Dividend Date, the Company shall deliver to Depository Bank
written instructions not later than five business days prior to each Dividend
Payment Date, with a copy of such notice to Secured Party, directing the release
to the Company on the tenth Business Day following such Dividend Date of an
amount in cash equal to the value of Dividends paid in capital stock of the
Company to holders of the Preferred Shares with respect to such Dividend Date or
the ratable amount of Dividends corresponding to any Preferred Shares no longer
outstanding as of such Dividend Date. For example, if $2,000,000 of a total of
$8,000,000 in Preferred Shares are converted during a quarter, then an amount
equal to 1/4 of the remaining funds in the account will be refunded to the
Company less the amount of dividends paid for that quarter on such tenth
Business Day following such Dividend Date. Except for withdrawals on the dates
and for the amounts specified above and pursuant to Section 10(c), the Company
agrees that it shall not be entitled to request withdrawals from the Account.
The Company hereby covenants and agrees that the Account shall be exclusively
used as the deposit account in connection with the transactions contemplated by
the Transaction Documents and shall not be used for any other purpose.


2. No Liens on Account. Depository Bank represents that it has not received
written notice of any current claim to the Account from any person not a party
to this Agreement. Depository Bank has not entered into and will not enter into
any agreement with any person other than the Company and Secured Party by which
Depository Bank is obligated for any reason to comply with instructions from
such other person as to the disposition of funds in or from the Account other
than those approved in writing as provided herein by the Company and/or Secured
Party. Depository Bank will not agree that any person other than the Company or
Secured Party is Depository Bank’s customer with respect to the Account.
Depository Bank will not exercise or claim any security interest, lien, right of
set-off, deduction, recoupment or banker’s lien or any other interest in or
against the Account and Depository Bank hereby waives any such interest, right
or lien which it may have against the Account, except that Depository Bank may
offset and charge such Account for all service charges, fees, expenses,
adjustments or correction of posting or encoding errors and other items normally
chargeable to any similar deposit account at Depository Bank, whether incurred
before or after the date of this Agreement.


3. Control of Account. The Company hereby authorizes and directs Depository Bank
to comply, and Depository Bank agrees to comply, with instructions originated by
Secured Party in accordance with this Agreement and the Security Agreement
directing the disposition of funds from time to time in the Account or as to any
other matters relating to the Account without further consent by the Company,
but subject to the terms of this Agreement and the Security Agreement.
Depository Bank shall permit transactions in the Account by notices given in
accordance with Section 1 hereof (it being understood that the Depository Bank
shall have no obligation to verify the accuracy of such notices) at the
direction of the Company or the Company’s authorized representatives until such
time as Secured Party delivers written notice (the “Notice of Exclusive
Control”) to Depository Bank that (i) the Company has failed to pay any
Obligation (as defined in the Security Agreement) when due, whether in cash or
in kind as permitted pursuant to the Certificate of Designation, and such
failure to pay continues for a period of at least five (5) Business Days, or a
Liquidation Event has occurred with respect to the Company and (ii) Secured
Party is thereby exercising exclusive control over the Account. The Company and
Secured Party acknowledge and agree that Secured Party shall not be entitled to
deliver a Notice of Exclusive Control until a Company fails to pay any
Obligation (as defined in the Security Agreement) when due, whether in cash or
in kind as permitted pursuant to the Certificate of Designation, and such
failure to pay continues for a period of at least five (5) Business Days, or a
Liquidation Event has occurred. Not later than the next business day after the
date of receipt of the Notice of Exclusive Control with respect to items
presented through the Federal Reserve System, local clearinghouses, or automated
clearinghouses, and not later than the second business day after the date or
receipt of the Notice of Exclusive Control with respect to items presented for
payment or acceptance over the counter, Depository Bank will cease complying
with orders or directions concerning disposition of funds in the Account
initiated by the Company or the Company’s authorized representatives. Any Notice
of Exclusive Control received after 2:00 p.m. New York time shall be deemed to
have been received on the next business day. Depository Bank will use the
Fedwire system to make any funds transfer from the Account to any account
specified by Secured Party in accordance herewith unless for any reason the
Fedwire system is unavailable, in which case Depository Bank will determine the
funds transfer system to be used in making each funds transfer and the means by
which each transfer will be made.


2

--------------------------------------------------------------------------------


4. Statements and Notices of Adverse Claims. At Secured Party’s written request,
Depository Bank will furnish in accordance with its standard practices copies of
all correspondence, notices, and account statements (but not canceled checks) or
other information which Depository Bank is otherwise obligated to send to the
Company (by law, agreement or otherwise) to Secured Party by regular U.S. mail
at the address specified below. Depository Bank also agrees, prior to Depository
Bank’s receipt of a Notice of Exclusive Control, to provide copies of account
statements and operating account balance information and other account
information to the Company, including account balances by telephone and by
computer to the extent practicable and as requested by the Company. Depository
Bank’s liability for failure to comply with this paragraph shall not exceed the
cost of providing such information. Upon receipt of written notice of any lien,
encumbrance or adverse claim against the Account, Depository Bank will endeavor
to notify Secured Party and the Company thereof if such notice is not otherwise
prohibited by law or court order but Depository Bank will not, in any event, be
liable for any loss if it fails to so notify Secured Party or the Company.


5. Exculpation. Depository Bank shall be entitled to rely conclusively upon any
notice or instruction it receives from the Company or Secured Party and
Depository Bank shall have no obligation to investigate or verify the
authenticity or correctness of any such notice or instruction. Depository Bank
shall have no liability to the Company for Depository Bank’s honoring of any
instructions or directions regarding the Account which Depository Bank receives
from the Company or Secured Party, and Depository Bank shall be fully discharged
from liability with respect to any funds on deposit in the Account to the extent
it honors such instructions and transfers same to or at the direction of the
Company or Secured Party. Depository Bank will use due care in performing its
duties and responsibilities and shall only be responsible for any loss which the
Company or Secured Party sustains to the extent that such loss is proximately
caused by Depository Bank’s willful misconduct, bad faith or gross negligence.
Depository Bank shall have no liability to any party for failure of, or delay in
its performance under this Agreement as a result of any act of God, fire, other
catastrophe, electrical or computer failure, any events beyond the control of
Depository Bank or fraud committed by third parties who are unaffiliated with
Depository Bank. This Agreement does not create any obligation or duty of
Depository Bank other than those expressly set forth herein, and in no event
shall Depository Bank be construed as a fiduciary for any party. Except as
specifically required under the Deposit Agreement, Depository Bank has no duty
whatsoever to monitor the items deposited into the Account, nor except as set
forth in the Deposit Agreement, does Depository Bank have any responsibility for
notifying Secured Party or the Company if any items are returned for any reason.
Depository Bank has no responsibility or liability to either Secured Party or
the Company for complying with any law, regulation or court order affecting the
Account. Depository Bank has no duty to investigate or make any determination as
to whether default exists under any agreement between the Company and Secured
Party and shall comply with a Notice of Exclusive Control even if it believes
that no such default exists.


6. Indemnification of Depository Bank. The Company hereby agrees to indemnify
and hold harmless Depository Bank, its directors, officers, agents and employees
against any and all losses, claims, causes of action, liabilities, damages and
expenses, including without limitation, unpaid charges and fees and any and all
court costs and other litigation expenses and reasonable attorneys’ fees and
expenses of external counsel (collectively, “Losses”), incurred by Depository
Bank as a direct result of the Depository Bank’s entering into this Agreement,
honoring any instructions or directions it receives from the Company with
respect to the Account during the term of this Agreement or, to the extent
required by this Agreement, not honoring any instructions it receives from the
Company with respect to the Account during the term of this Agreement, except to
the extent that any such Losses result from the willful misconduct, bad faith or
gross negligence of Depository Bank. The Company represents and warrants to
Depository Bank that compliance with this Agreement by the Company does not, and
will not, violate applicable law or any other agreement concerning the Account
or any other account of the Company maintained at Depository Bank. Secured Party
hereby agrees to indemnify Depository Bank, its directors, officers, agents and
employees against any and all Losses incurred by Depository Bank as a direct
result of the Depository Bank’s honoring any instructions or directions it
receives from Secured Party with respect to the Account during the term of this
Agreement or, to the extent required by this Agreement, not honoring any
instructions it receives from Secured Party with respect to the Account during
the term of this Agreement, except to the extent that any such Losses result
from the willful misconduct, bad faith or gross negligence of Depository Bank.
In no event shall any party hereunder be liable to any other party hereunder for
lost profits or special, indirect, exemplary, consequential or punitive damages,
even if it shall have been advised of the possibility of such damages.
Regardless of the method of termination of this Agreement or by whom such
termination is effected, the indemnity obligations contained in this Section
shall survive the termination of this Agreement and may be fully enforced by
Depository Bank after the termination of this Agreement for events giving rise
to an indemnity claim hereunder for a period of one hundred eighty (180) days
after termination hereof.


3

--------------------------------------------------------------------------------


7. Reimbursement. If there are insufficient funds in the Account to pay any
amounts hereunder, or if the Depository Bank in good faith believes that any
legal process or applicable law prohibits such charges or offsets against such
Account, or the Account is closed, then the Depository Bank may demand that the
Company pay and the Company agrees to pay the Depository Bank within five (5)
business days of written notice of demand the following: (i) all service
charges, fees, expenses, adjustments or correction of posting or encoding errors
(including reasonable attorneys’ fees of external counsel actually incurred in
connection with enforcement by the Depository Bank of the obligations hereunder
of the Company) and other items normally chargeable to the Account, and (ii) any
overdrafts in the Account. In the absence of gross negligence, bad faith or
willful misconduct on the part of the Depository Bank, the Company shall bear
all risk of loss associated with any Account. Depository Bank reserves the right
to charge the Account regardless of any agreement to be compensated by means of
balances.


8. Governing Law. This Agreement shall be governed by the laws of the State of
New Jersey, which is the State where the Accounts are maintained (without giving
effect to its conflicts of law rules) and the jurisdiction of the Depository
Bank for purposes of the applicable Uniform Commercial Code.


9. Judicial or Administrative Process; Bankruptcy. In the event that any third
party should assert an adverse claim against the Account or any sums on deposit
therein, whether such a claim arises by tax lien, execution, attachment,
garnishment, writ of sequestration, levy, the claim of a trustee in bankruptcy
or debtor-in-possession, or a competing lien creditor or other legal process,
the Depository Bank in addition to any other remedies the Depository Bank may
possess under this Agreement or at law or in equity, may suspend disbursements
from such Account without any liability until such time as the Depository Bank
shall receive an appropriate court order or other assurances reasonably
satisfactory to the Depository Bank establishing that the funds may continue to
be disbursed according to instructions then applicable to the Account, and/or
are authorized to immediately interplead all such funds in such Account into the
registry of the appropriate courts located in the State where such Account is
maintained, the Company shall pay all of the Depository Bank’s costs, expenses
and reasonable attorney's fees of external counsel. In addition, in the event a
bankruptcy or insolvency proceeding shall be instituted by or against the
Company, the Depository Bank shall be entitled to refuse to permit any deposits,
withdrawals and/or transfers from the Account without any liability until
satisfactory documentation is provided to the Depository Bank that continued
deposits, withdrawals and/or transfers from the Account will be authorized and
not in violation of any laws, regulations, or orders of any court.


10. Termination. (a) This Agreement may be terminated by the Company but only
with the prior express written consent of Secured Party, and in that case
Secured Party and the Company shall jointly notify Depository Bank of such
termination. This Agreement may be terminated by Secured Party at any time upon
its delivery of written notice of such termination to Depository Bank. This
Agreement may be terminated by the Company without the prior express written
consent of Secured Party at any time after Secured Party ceases to have a
security interest in the Account.


4

--------------------------------------------------------------------------------


(b) This Agreement may be terminated by Depository Bank at any time on not less
than thirty (30) days’ prior written notice of such intention delivered by it to
each of the Company and Secured Party.


(c) Upon termination of this Agreement, all funds remaining in the Account shall
be forwarded by Depository Bank (i) if such termination occurs prior to
Depository Bank’s receipt of a Notice of Exclusive Control, directly to Company
or to an account of Company at a depository institution designated by Company,
or (ii) if such termination occurs after Depository Bank’s receipt of a Notice
of Exclusive Control, directly to the Secured Party or to an account of the
Secured Party at a depository institution designated by the Secured Party.


11. Entire Agreement. This Agreement, the Deposit Agreement, the instructions
herein and the notices required or permitted to be executed and delivered
hereunder set forth the entire agreement of the parties with respect to the
subject matter hereof. The parties hereby confirm and agree, with respect to any
term or condition of the Deposit Agreement that conflicts with this Agreement,
that the terms and conditions of this Agreement shall govern.


12. Amendments. No amendment, modification or termination of this Agreement, nor
any assignment of any rights hereunder shall be binding on any party hereto
unless it is in writing and is signed by each of the parties hereto, and any
attempt to so amend, modify, terminate or assign except pursuant to such a
writing shall be null and void. No waiver of any rights hereunder shall be
binding on any party hereto unless such waiver is in writing and signed by the
party against whom enforcement is sought.


13. Successors. The terms of this Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.


14. Notices. Any notice, request or other communication required or permitted to
be given under this Agreement shall be in writing and deemed to have been
properly given if delivered in person, or by recognized overnight courier, or if
sent by certified or registered United States mail, return receipt requested,
postage prepaid, addressed to each party at its respective address and be issued
by or directed to the designated officer (the “Designated Officer”) set forth
beneath its signature below (or at such other address and to or by such other
Designated Officer as such party may designate in writing to the other parties).
Such notices or communications shall be effective not more than two (2) banking
days (exclusive of the date actually received) after receipt by the Designated
Officer.


5

--------------------------------------------------------------------------------


15. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement;
provided that a facsimile signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile signature.


16. Waiver of Right to Trial by Jury. EXCEPT AS MAY BE PROHIBITED BY APPLICABLE
LAW, EACH OF SECURED PARTY, DEPOSITORY BANK AND THE COMPANY IRREVOCABLY WAIVES
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING ANY
COUNTERCLAIM) OF ANY TYPE IN WHICH SECURED PARTY, DEPOSITORY BANK OR THE COMPANY
ARE PARTIES AS TO ALL MATTERS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT.




6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first above written.




 

PORTSIDE GROWTH & OPPORTUNITY FUND               By:    

--------------------------------------------------------------------------------

    Name:
Title:    
         Address:       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

 

MILLENNIUM CELL INC.               By: /s/ John D. Giolli    

--------------------------------------------------------------------------------

    Name: John D. Giolli
Title: Vice President — Finance and Chief Financial Officer

   
        Address:   One Industrial Way West      

--------------------------------------------------------------------------------

               Eatontown, New Jersey 07724      

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

 

WACHOVIA BANK, NATIONAL ASSOCIATION               By:/s/ Robert G. Murphy Jr.  
 

--------------------------------------------------------------------------------

    Name: Robert G. Murphy Jr.
Title: Senior Vice President    
        Address:    1889 Hwy 27      

--------------------------------------------------------------------------------

               Edison NJ 08817      

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     







 


 

 